Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          August 2, 2016

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                             No. 46995-2-II

                         Respondent,

          v.

    PATRICK L. PARNEL,                                          PUBLISHED OPINION

                                Appellant.


         SUTTON, J. — Patrick L. Parnel appeals his conviction for second degree murder with an

aggravating circumstance. Parnel argues that the trial court’s jury instruction on reasonable doubt

requiring the jury to “articulate a reason for having a reasonable doubt” was improper. We hold

that the trial court’s jury instruction and definition of reasonable doubt was proper. Thus, we

affirm Parnel’s conviction.

                                              FACTS

         After the death of his newborn infant daughter, the State charged Patrick Parnel with first

degree murder1 with an aggravating circumstance.2 At trial, the trial court provided the jury the

following instruction:




1
    RCW 9A.32.030(1)(a).
2
  The State alleged as an aggravating circumstance that Parnel knew, or should have known, that
the infant was “particularly vulnerable or incapable of resistance” under RCW 9.94A.535(3)(b).
Clerk’s Papers (CP) at 26.
No. 46995-2-II


              The defendant has entered a plea of not guilty. That plea puts in issue every
       element of the crime charged. The State is the plaintiff and has the burden of
       proving each element of the crime beyond a reasonable doubt. The defendant has
       no burden of proving that a reasonable doubt exists.

               A defendant is presumed innocent. This presumption continues throughout
       the entire trial unless during your deliberations you find it has been overcome by
       the evidence beyond a reasonable doubt.

               A reasonable doubt is one for which a reason exists and may arise from the
       evidence or lack of evidence. It is such a doubt as would exist in the mind of a
       reasonable person after fully, fairly, and carefully considering all of the evidence
       or lack of evidence. If, from such consideration, you have an abiding belief in the
       truth of the charge, you are satisfied beyond a reasonable doubt.

Clerk’s Papers (CP) at 47-48 (Instr. no. 3) (emphasis added). This instruction is identical to 11

WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 4.01, at 85 (3d

ed. 2008) (WPIC).

       The jury acquitted Parnel of first degree murder, but it convicted him of the lesser-included

offense of second degree murder. The jury also returned an affirmative answer on the special

verdict form for the aggravating circumstance of a particularly vulnerable victim. Parnel appeals.

                                            ANALYSIS

       Parnel challenges the phrase “[a] reasonable doubt is one for which a reason exists” in the

trial court’s reasonable doubt instruction. He argues that the trial court’s reasonable doubt

instruction was constitutionally deficient because (1) requiring the jury to “articulate a reason for

having a reasonable doubt” misstates the reasonable doubt standard and (2) requiring the jury to

have a reason for reasonable doubt undermines the presumption of innocence and is “substantively




                                                 2
No. 46995-2-II


identical to the fill-in-the-blank arguments” that our courts have held to be improper. Br. of

Appellant at 2-3. We disagree.3

       We review challenged jury instructions de novo, in the context of the instructions as a

whole. State v. Bennett, 161 Wash. 2d 303, 307, 165 P.3d 1241 (2007).

       The instruction Parnel challenges is identical to WPIC 4.01 and states, in relevant part,

       A reasonable doubt is one for which a reason exists and may arise from the
       evidence or lack of evidence. It is such a doubt as would exist in the mind of a
       reasonable person after fully, fairly, and carefully considering all of the evidence
       or lack of evidence. If, from such consideration, you have an abiding belief in the
       truth of the charge, you are satisfied beyond a reasonable doubt.

CP at 48 (Instr. no. 3) (emphasis added). In Bennett, our Supreme Court directed our trial courts

to use only WPIC 4.01 to instruct juries on the burden of proof and the definition of reasonable

doubt.4 161 Wash. 2d at 317-18. More recently, in State v. Kalebaugh, our Supreme Court reaffirmed

that WPIC 4.01 is the “proper” and “correct” instruction for trial courts to give to the jury.

183 Wash. 2d 578, 585-86, 355 P.3d 253 (2015).

       Further, the court in Kalebaugh rejected the argument that the trial court’s improper

instruction on reasonable doubt was “akin to the ‘fill in the blank’ approach” that the court has




3
 Parnel did not object to the reasonable doubt instruction proposed and given at trial. But we
exercise our discretion under RAP 2.5(a) and address his arguments.
4
  In Bennett, the trial court added language to the reasonable doubt instruction based on State v.
Castle, 86 Wash. App. 48, 58, 935 P.2d 656 (1997). The trial court’s instruction stated that the law
does not require proof that overcomes “every possible doubt” and defined reasonable doubt as a
“real possibility” that the defendant is not guilty. 161 Wash. 2d at 309 (emphasis omitted). The
Supreme Court found that this instruction was not error, and that the language of the instruction as
a whole did not relieve the State of its burden of proof, but that WPIC 4.01 should be given instead
until a better instruction is approved. 161 Wash. 2d at 317-18.


                                                 3
No. 46995-2-II


held to be improper.5 Kalebaugh, 183 Wash. 2d at 585 (citing State v. Emery, 174 Wash. 2d 741, 759-

60, 278 P.3d 653 (2012)). We are bound by the Supreme Court’s approval of WPIC 4.01.6

          The trial court’s reasonable doubt instruction here was identical to WPIC 4.01. The trial

court also instructed the jury that the State had the burden to prove the elements of the crime

beyond a reasonable doubt, and that Parnel had no burden to prove that reasonable doubt existed.

CP at 47-48. Because the trial court’s reasonable doubt instruction was correct and followed

WPIC 4.01, and we are bound by the Supreme Court’s approval of WPIC 4.01, we hold that the

trial court properly instructed the jury when it used the language identical to WPIC 4.01. Thus,

we affirm Parnel’s conviction.



                                                      SUTTON, J.
    We concur:



    MAXA, A.C.J.




    LEE, J.




5
  The Supreme Court in Kalebaugh addressed an erroneous reasonable doubt instruction which
misstated the law. 183 Wash. 2d at 584 (the trial court improperly instructed the jury that a
“reasonable doubt” is a doubt for which a reason can be given, rather than correctly instructing the
jury that a “reasonable doubt” is a doubt for which a reason exists).
6
  Decisions by our Supreme Court are binding on all lower courts in this state. State v. Ballew,
167 Wash. App. 359, 369, 272 P.3d 925 (2012) (citing 1000 Virginia Ltd. P’ship v. Vertecs Corp.,
158 Wash. 2d 566, 578, 146 P.3d 423 (2006)). Thus, we decline to address any of Parnel’s arguments
asking us to examine the language and constitutionality of WPIC 4.01.

                                                  4